DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHAD T. CARTER,
                             Appellant,

                                     v.

                          ERIN A. FERBER,
                              Appellee.

                              No. 4D19-2811

                          [October 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No.
2015DR000207.

  Karen O'Brien Steger of Steger Law, Stuart, for appellant.

  Glenn J. Sneider of Sneider Law, Okeechobee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and Kuntz, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.